Exhibit Interactive Intelligence Reports 2009 Fourth Quarter and Full-Year Results Quarterly revenue growth of 14.8 percent; record annual revenues INDIANAPOLIS, Jan. 28, 2010 Interactive Intelligence (Nasdaq: ININ), a global provider of unified IP business communications solutions, has announced results for its fourth quarter and full year ended Dec. 31, 2009. The company is reporting 2009 fourth quarter total revenues of $35.9 million, an increase of 14.8 percent compared to $31.3 million in the fourth quarter of 2008. Total revenues for 2009 were $131.4 million, compared to $121.4 million in 2008, an increase of 8.2 percent. “Despite the challenging economy, we executed well throughout the year with strong 16.2 percent product revenue growth in the fourth quarter,” said Interactive Intelligence founder and CEO, Dr. Donald E. Brown. “In 2009 we continued to go up-market with more than double the number of $1 million-plus orders compared to 2008. We also executed well last year on our communications-as-a-service business with more than 50 percent revenue growth over 2008.” Fourth quarter 2009 financial results include: · Product revenues of $18.0 million, compared to $15.4 million in the fourth quarter of 2008 · Services revenues of $17.9 million, compared to $15.9 million in the fourth quarter of 2008 · Gross margins of 70.0 percent, up from 66.9 percent in the fourth quarter of 2008 · Net income on a generally accepted accounting principles (GAAP) basis of $2.5 million, with diluted earnings per share (EPS) of $0.14, compared to net income of $1.5 million, with EPS of $0.08 in the fourth quarter of 2008 · Net income on a non-GAAP* basis of $5.1 million, with EPS of $0.27, compared to non-GAAP net income of $3.2 million and EPS of $0.18 in the fourth quarter of 2008 For the fourth quarter of 2009, non-GAAP net income and EPS exclude charges for stock-based compensation of $775,000, or EPS of $0.04, and non-cash income tax expense of approximately $1.8 million, or EPS of $0.10. For the fourth quarter of 2008, non-GAAP net income and EPS exclude charges for stock-based compensation of $651,000, or EPS of $0.04, and non-cash income tax benefit of $1.1 million, or EPS of $0.06. Full-year 2009 financial results include: · Product revenues of $63.1 million, compared to $60.3 million in 2008 · Services revenues of $68.3 million, compared to $61.2 million in 2008 · Gross margins of 69.7 percent, up from 67.8 percent in 2008 · Net income on a GAAP basis of $8.6 million, with EPS of $0.47 compared to net income of $4.3 million, with EPS of $0.23 in 2008 · Net income on a non-GAAP basis of $18.0 million, with EPS of $0.99, compared to non-GAAP net income of $10.5 million, and EPS of $0.56 in 2008 For the full year of 2009, non-GAAP net income and EPS exclude charges for stock-based compensation of $3.3 million, or EPS of $0.18, and non-cash income tax expense of approximately $6.0 million, or EPS of $0.33. For 2008, non-GAAP net income and EPS exclude charges for stock-based compensation of $3.0 million, or EPS of $0.16, and non-cash income tax benefit of $3.2 million, or EPS of “Looking forward, we see an improved market environment,” Brown said. “We’re excited about the traction we’re gaining with our new Interaction Process
